Exhibit 10.1


EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into as of the
____ day of June 2007, by and between:



 
(i)
PETER J. PRYGELSKI, an individual of Coral Springs, Florida (the “Employee”) and




 
(ii)
21ST CENTURY HOLDING COMPANY, a Florida corporation with offices and place of
business in Lauderdale Lakes, Florida (the “Company”).

 
PRELIMINARY STATEMENT

WHEREAS, the Company is engaged in the insurance business and desires to employ
Employee and to secure for the Company the benefit of Employee’s experience,
efforts and abilities in connection with the business of the Company, all as
provided herein; and


WHEREAS, the Company has and will continue to expend substantial resources in
connection with the aforementioned endeavors; and


WHEREAS, the Company desires to engage Employee as Chief Financial Officer of
the Company to perform accounting and management functions and other services in
connection with the business of the Company, and


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1. Employment. Effective as of June ____, 2007, the Company employs Employee,
and Employee hereby accepts employment by Company, and agrees to serve the
Company, upon the terms and conditions set forth in this Agreement.


2. Term of Employment. The Employee shall be employed for a period of three (3)
year(s) from the date set forth in Paragraph 1 herein (the period of employment
may be referred to as the “Term of Employment”).


3. Duties of Employee. So long as employed hereunder, Employee agrees to devote
Employee’s full business time and energy to the business and affairs of the
Company, to perform Employee’s duties hereunder effectively, diligently and to
the best of Employee’s ability and to use Employee’s best efforts, skill and
abilities to promote the Company’s interests. Employee’s duties shall include,
but are not limited to, sales and management functions for the Company, as well
as providing any other services as may be determined by the Company from time to
time in the Company’s reasonable discretion.


Note: It is understood that it is the Employee’s responsibility to produce the
Company’s quarterly and annual financials accurately and on time and if that
does not occur, the Company’s Board of Directors may change the Employee’s
title, duties and/or description, however, this contract will be otherwise
unaffected.


4. Compensation. For all services to be rendered by Employee to the Company
during the Term of Employment, the Company agrees to compensate Employee and
Employee agrees to accept from Employer, the following compensation:


(a) Base Salary. The Company agrees to pay Employee an annual salary of ONE
HUNDRED SIXTY THOUSAND DOLLARS ($160,000.00) per year payable biweekly, in the
following amount:


SIXTY-ONE HUNDRED FIFTY-THREE DOLLARS and 85/100  ($6,153.85) biweekly


 
 

--------------------------------------------------------------------------------

 
(b) After the execution of this Agreement, Employee shall receive 20,000 stock
options to purchase the Company’s common stock pursuant to the 1998 Stock Option
Plan of 21st Century Holding Company, with the grant price set at 2% over the
fair market value on the effective date of this Agreement, vesting 20% per year
and expiring six (6) years from the grant date.


(c) Medical Insurance. In addition to the Employee’s salary and bonus, as set
forth above, and so long as Employee is employed by the Company, the Company
agrees to provide and pay the premium cost for medical insurance coverage for
the Employee commensurate with the coverage provided by the Company for other
similarly situated employees.


(d) Vacation/Personal Time. Employee shall be entitled to reasonable vacations
and/or personal time off during each year of the Term, the time and duration
thereof to be determined by mutual agreement between Employee and the Company.


5. Termination. Employee’s employment with the Company may be terminated by the
Company if any of the following shall occur:


(a) Employee shall be discharged for “good cause” which shall mean that:


(i) there has been continued neglect on the part of the Employee in the
performance of Employee’s duties under this Agreement with notice and an
opportunity to cure: or


(ii) Employee shall have committed a material breach of any term or condition of
this Agreement; or


(iii) Employee is convicted of a felony or of any crime involving moral
turpitude which is committed by Employee during the term of this Agreement.



(iv)  
Employee continued to neglect Employee Handbook Policies and Procedures.



If Employee’s employment with the Company shall be terminated as provided in
this Section 5(a), the Employee shall be entitled to Employee’s base weekly
salary (as provided in Section 4(a) above) prorated only through the date of the
termination of employment.


(b)  Termination by the Company Without Cause. If during the Term of this
Agreement the Employee’s employment is terminated by the Company without cause,
the Company will make a lump sum payment to the Employee in an amount equal one
(1) year’s base salary or the base salary through the balance of the Term
remaining on this Agreement, whichever is a lesser amount. Additionally, the
Company will accelerate all unvested stock options held by the Employee at the
time of termination.
 

(c)  
Change of Control.

 
(i)  For the purposes of this Agreement, a “Change of Control” shall be deemed
to have taken place if: (1) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, becomes the
owner or beneficial owner of Company securities, after the date of this
Agreement, having 20% or more of the combined voting power of the then
outstanding securities of the Company that may be cast for the election of
directors of the Company (other than as a result of an issuance of securities
initiated by the Company, or open market purchases approved by the Board, as
long as the majority of the Board approving the purchases is the majority at the
time the purchases are made), or (2) the persons who were directors of the
Company before such transactions shall cease to constitute a majority of the
Board, or any successor to the Company, as the direct or indirect result of or
in connection with, any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions.
 
 
2

--------------------------------------------------------------------------------

 
(ii)  The Company and Employee hereby agree that, if Employee is employed with
the Company on the date on which a Change of Control occurs (the “Change of
Control Date”), and if during the remaining term hereof after the Change of
Control Date Employee’s employment is terminated by the Company (or subsidiary),
the Company will make a lump sum payment to the Employee in an amount equal one
(1) year’s base salary or the base salary through the balance of the Term
remaining on this Agreement, whichever is a lesser amount. Additionally, the
Company will accelerate all unvested stock options held by the Employee at the
time of termination.
 
6. Resignation. If the Employee voluntarily resigns his employment with the
Company with less than 2 weeks advanced notice, the Employee’s compensation
shall be reduced one day for each day the advanced notice is less than two
weeks. Also, the Employee agrees to reimburse the Company, if necessary to
comply with this provision.


7. Non-Solicitation of Company Employees Agreement. Employee agrees that for the
period that Employee is employed by the Company and for a period of two (2)
years if Employee resigns or is terminated from the Company, Employee will not,
for any reason, solicit or hire, whether for himself or on behalf of another
company, any of the Company’s current employees. Employees of the Company will
be considered “current” for the period of their employment with the Company and
for a period of six (6) months after their resignation or termination from the
Company.


8. Confidentiality Agreement. The Employee recognizes, acknowledges and agrees
that the documents, lists, files, records, data and other information developed
and acquired by the Company, including all information developed and acquired by
the Employee in the course of Employee’s employment with the Company as it may
exist from time to time, are considered confidential, and include, but are not
limited to, all information relating to the Company’s projects, proposed
projects or applications (the “Confidential Information”).


(a) Prohibited Acts. The Employee understands and agrees that all such
Confidential Information is to be preserved and protected, is not to be
disclosed or made available, directly or indirectly, to third persons for
purposes unrelated to the objectives of the Company, without prior authorization
of an executive officer of the Company, and is not to be used, directly or
indirectly, for any purpose unrelated to the objectives of the Company without
prior written authorization of an executive officer of the Company.


(b) Continuing Obligations. The Employee understands and agrees that Employee’s
obligations under this Agreement, specifically including the obligations to
preserve and protect and not to disclose (or make available to third persons) or
use for purposes unrelated to the objectives of the Company, without prior
written authorization of an executive officer of the Company, Confidential
Information, continue indefinitely and do not, under any circumstances or for
any reason (specifically including wrongful discharge), cease upon termination
of employment; and that, in the event of termination of the Employee’s
employment for any reason (specifically including wrongful discharge), such
Confidential Information shall remain the sole property of the Company and shall
be left in its entirety in the undisputed possession and control of the Company
after such termination.


9. Enforcement of Covenants. In addition to all other remedies available at law
or in equity, the covenants contained in Sections 7 and 8 hereof shall be
enforceable by decree of specific performance and/or injunctive relief and shall
be construed as separate covenants covering competition in the geographical
territory set forth, and if any court shall finally determine that the
restraints provided for therein are too broad as to the area, activity or time
covered, then the area, activity or time covered, as the case may be, may be
reduced by such court to whatever extent the court deems reasonable and such
covenants shall be enforced as to such reduced area, activity or time.


10. Notices. All notices, demands and other communications which may or are
required to be given to or made by either party to the other in connection with
this Agreement shall be in writing, shall be given by hand delivery or by United
States Certified or Registered mail, return receipt requested, postage prepaid,
and shall be deemed to have been given or made when received by the addressee,
addressed to the respective parties as follows:
 
 
3

--------------------------------------------------------------------------------

 
   
 



If to Employee:   PETER J. PRYGELSKI    
10999 N.W. 13 Court
   
Coral Springs, FL 33071
     
If to Company:
 
21ST CENTURY HOLDING COMPANY
   
3661 West Oakland Park Blvd., Suite 300
   
Lauderdale Lakes, Florida 33311
   
Attn: Edward J. Lawson, CEO



11. Miscellaneous:


(a) This Agreement has been executed in and shall be governed and construed in
accordance with the laws of the State of Florida.


(b) Unless otherwise provided herein, all rights, powers, and privileges
conferred hereunder upon the parties shall be cumulative and not restrictive of
those given by law.


(c) No failure of any party hereto to exercise any power given such party
hereunder or to insist upon strict compliance by the other party with its
obligations hereunder, and no customary practice of the parties at variance with
the terms hereof, shall constitute a waiver of a party’s right to demand exact
compliance with the terms hereof.


(d) Time is of the essence in complying with the terms, conditions and
provisions of this Agreement.


(e) This Agreement contains the entire agreement of the parties hereto
pertaining to the subject matter hereof, and no representation, inducements,
promises or agreements between the parties not contained herein shall be of any
force or effect.


(f) This Agreement is binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Employee and his respective heirs,
personal representatives, successors and assigns.


(g) Any amendment to this Agreement shall not be binding upon the parties to
this Agreement unless such amendment is in writing and due executed by all the
parties hereto.


(h) In the event any litigation or controversy arises out of or in connection
with this Agreement between the parties hereto, the prevailing party in such
litigation or controversy shall be entitled to recover from the other party or
parties all reasonable attorney’s fees, expenses and suit costs, including those
associated with any appellate or post-judgment collection proceeding.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day, month and year first above written.


 

   

--------------------------------------------------------------------------------

PETER J. PRYGELSKI
(the “Employee”)
     
21ST CENTURY HOLDING COMPANY
a Florida corporation
        By:      

--------------------------------------------------------------------------------

Name: Edward J. Lawson 
Title: Chief Executive Officer
(the “Company”)
     


 
 
4

--------------------------------------------------------------------------------

 